UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 OMB APPROVAL OMB Number:3235-0145 Expires:February 28, 2009 Estimatedaverageburden hours per response10.4 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No.)* Energy Focus, Inc. (NameofIssuer) Common Stock, Par Value $0.0001 (TitleofClassofSecurities) 29268T102 (CUSIPNumber) February 27, 2012 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o
